The Honorable Greg Wren State Representative 1404 Caldwell Street Conway, Arkansas 72032-5319
Dear Representative Wren:
This is in response to your request for an opinion concerning the number of votes needed to fill a vacant city council seat in the City of Greenbrier.  It is my understanding that the City of Greenbrier is a city of the second class with six council members. Specifically, you have asked whether a majority vote of the five sitting aldermen (three votes) or a majority vote of the six member council (four votes) is necessary.  This question was recently addressed in Opinion No. 97-265, a copy of which is enclosed.  I concluded in that opinion that a favorable vote of three of the five remaining members of a six-member city council in a city of the second class is necessary to fill a vacancy on the council.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh
Enclosure